The facts disclosed by the petition and its exhibit and the answer, to my mind, clearly show that the revenues from both the old and the new system are pledged, and the city is obligated to maintain both systems and pay out of the public treasury for water supplied to it, which is tantamount to pledging its faith and credit to secure revenue out of which to pay said bonds.
Under the decisions of this court, such obligation is violative of sections 222 and 225 of the Constitution. Oppenheim v. City of Florence, 229 Ala. 50, 155 So. 859; Town of Opp et al. v. Donaldson, 230 Ala. 689, 163 So. 332.
I therefore respectfully dissent.